NOTICE OF ALLOWABILITY
EXAMINER’S AMENDMENT
An Examiner’s amendment to record appear below. Should the changes and/or addition be unacceptable to applicant, an amendment may be files as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted not later than the payment of issue fee. 

	On May 27, 2022 and June 1, 2022, the Examiner conducted interviews with Applicant’s representative to discuss 1) minor typos, 2) conditional language, and
subjective claim language. Accordingly, the authorization for these Examiner’s amendment was given in the interview with Attorney of Record Jiawei Huang. 
	The application has been amended as follows:		
In claim 1 at line 1 delete [[1.]] after the “(Currently Amended)”,
In claim 1 at line 12 delete  [[theobstacle]] and insert - - the obstacle - - before the word “meets”,
In claim 1 at line 20 delete “the method further comprises:”
In claim 1 at line 21 delete  [[if ]] and insert - - when - - before the word “the”,
In claim 4 at line 12 delete  [[if ]] and insert - - when - - before the word “the”,
In claim 4 at line 17 delete  [[if ]] and insert - - when - - before the word “the”,
In claim 5 at line 9 delete  [[if ]] and insert - - when - - before the word “the”,
In claim 6 at line 7 delete  [[if ]] and insert - - when - - before the word “the”,
In claim 6 at line 13 delete  [[if ]] and insert - - when - - before the word “the”,
In claim 6 at line 13 delete  [[theboth]] and insert - - the both - - before the word “end”,
In claim 7 at line 15 delete  [[if ]] and insert - - when - - before the word “the”,
In claim 8 at line 8 delete  [[if ]] and insert - - when - - before the word “the”,
In claim 9 at line 14 delete  [[theobstacle]] and insert - - the obstacle - - before the word “meets”,
In claim 9 at line 23 delete  [[if ]] and insert - - when - - before the word “the”.

Allowable Subject Matter	
	Claims 1, 3-9 are allowed.
The following is an examiner's statement of reason for allowance.  The limitation of: determining whether the line segment is located in the end point vehicle contour; and according to a determined result, determining whether the obstacle collides with the path;  when the obstacle does not collide with the path, controlling the vehicle to follow the path and park the end point pose, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA D THOMAS/Examiner, Art Unit 3661

/SZE-HON KONG/Primary Examiner, Art Unit 3661